NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

INNERPULSE, INC.,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

AND

BOSTON SCIENTIFIC CORPORATION,
Appellee.

20 12- 125 1
(Reexamination No. 95/000,330)

Appeal from the United States Patent_and Trademark
Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

INNERPULSE, INC. V. DAVID KAPPOS, DIRECTOR, PTO 2

Boston Scientiiic Company moves without opposition
for a 14-day extension of time, until August 27 , 2012, to file
its principal brief. The Director of the United States
Patent and Trademark Office moves without opposition
for a 14-day extension of time, until August 27, 2012, to
file his brief.

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted.

FoR THE CoURT

AUG 1 6  /s/ Jan Horbaly
Date J an Horbaly
Clerk -
ccc Brad Pedersen, Esq.
Raymond T. Chen, Esq.
Kara F. Stoll, Esq.
826 "~°~e.'z":z’§!’§§fzzaz,s.-:°“
AUG 1 5 2012
JANHOBBA|.Y

CLERK